This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,033

 5 JERRY TORRES,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Alvin F. Jones, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Jerry Torres
13 Eloy, AZ

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
 1        Jerry Torres (Defendant) appeals pro se from his underlying 1996 convictions

 2 for first-degree murder, aggravated battery, aggravated assault, and shooting at a

 3 dwelling or occupied building. Defendant requests that this Court review all

 4 testimony and witness statements, [DS 6] as related to his central contention that his

 5 conviction should be reversed. Our notice proposed to dismiss, and Defendant filed

 6 a memorandum in opposition pursuant to a granted motion for extension of time.

 7 Defendant’s memorandum in opposition cites a number of legal authorities in support

 8 of his position. [MIO 2-3] We remain unpersuaded by Defendant’s arguments and

 9 his cited legal authorities do not change our view. We therefore dismiss.

10        As provided in our notice, our review of Case Lookup, see

11 http://inside.nmcourts.gov/caselookup/app, provides that the underlying judgment and

12 sentence was filed on October 10, 1996, and that an order denying Defendant’s

13 motions was filed on August 21, 2000. Defendant, however, did not file a notice of

14 appeal until March 5, 2012. Given these time frames, we dismiss on the basis that

15 Defendant’s notice of appeal was untimely. See generally Rule 12-201(A)(2) NMRA

16 (thirty days to file a notice of appeal). We further decline to treat Defendant’s appeal

17 as a habeas matter, which would warrant us transferring this case to the Supreme

18 Court, see N.M. Const. art. VI, § 3, because there is no indication that Defendant is

19 appealing from the denial of habeas relief below. See generally Rule 5-802 NMRA



                                              2
 1 (setting forth the procedure for filing a writ of habeas corpus by persons in custody

 2 or under restraint); Rule 12-501(A) NMRA (governing petitions for the issuance of

 3 writs of certiorari seeking review of denials of habeas corpus petitions by the district

 4 court pursuant to Rule 5-802 of the Rules of Criminal Procedure).

 5        Apart from our dismissal based on the untimely notice of appeal, we note that

 6 one of Defendant’s underlying convictions is for first-degree murder with a life

 7 sentence. As such, dismissal is further merited because any appeal should have been

 8 to the Supreme Court. See N.M. Const. art. VI, § 2 (“Appeals from a judgment of the

 9 district court imposing a sentence of death or life imprisonment shall be taken directly

10 to the [S]upreme [C]ourt.”).

11        For the reasons set forth herein and in our notice, we dismiss.

12        IT IS SO ORDERED.



13                                                _______________________________
14                                                RODERICK T. KENNEDY, Judge


15 WE CONCUR:



16 _________________________________
17 CELIA FOY CASTILLO, Chief Judge




                                              3
1 _________________________________
2 JAMES J. WECHSLER, Judge




                                  4